Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 9/10/2021.
In response to applicant’s arguments rejection is withdrawn. Now claims 1-20 are allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust  “ a ight-emitting device, comprising a light-emitting stack; a distributed Bragg reflection structure formed on the second surface of the substrate, wherein the distributed Bragg reflection structure comprise a film stack comprising at least four dielectric layer pairs consecutively arranged outward from the second surface, wherein each of the dielectric-layer pairs comprises a first dielectric layer having an optical thickness and a second dielectric layer having an optical thickness; wherein the optical thickness of the first dielectric layer of each one of the dielectric-layer pairs is greater than the optical thickness of the first dielectric layer of an adjacent previous one of the dielectric-layer pairs from the second surface outward”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677.  The examiner can normally be reached on 8am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816